Citation Nr: 0026050	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
missile wound of the back, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right radial styloid with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from December 1961 to March 
1966.  This matter comes on appeal from a July 1998 rating 
decision by the Houston VA Regional Office.



FINDINGS OF FACT

1.  Residuals of a missile wound of the back include a well-
healed scar, mild degenerative changes, and complaints of 
pain.

2.  Residuals of a fracture of the right radial styloid 
include mild radiocarpal early arthritis and a small 
subchondral cyst in the carpal bone, slight limitation of 
motion, and a well-healed scar.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
missile wound of the back, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.73, Code 5301 (1999).

2.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right radial styloid with degenerative 
joint disease are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 
5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective on July 3, 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  See 62 Fed. Reg. 30,235 
(1997).  A version more favorable to the veteran is therefore 
not present in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In rating muscle injuries under diagnostic codes 
5301 through 5323, such disabilities shall be classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).

Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Arthritis, due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, Code 
5010. Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, Code 5214, ankylosis of the wrist is 
rated as follows:
 

Majo
r 
Minor
Unfavorable, in any degree 
of palmar flexion, or with 
ulnar or radial deviation 
50
40 
Any other position, except 
favorable
40 
30
Favorable in 20º to 30º 
dorsiflexion 
30
20 





Under 38 C.F.R. § 4.71a, Code 5215, limitation of motion of 
the wrist is rated as follows: 

Majo
r 
Minor
Dorsiflexion less than 15º
10 
10
Palmar flexion limited in 
line with forearm 
10
10 


Analysis

Service medical records show that in November 1965, the 
appellant sustained a shrapnel wound of the lower back. 
Initial  treatment involved exploration of the wound with 
insertion of a Penrose drain. Subsequent examination noted a 
2 by 2 centimeter wound at the level of the 9th to 10th 
thoracic ribs.  A  foreign body was. removed from the back. 
In January 1966, the veteran was discharged from 
hospitalization to a temporary holding company. While 
assigned to this holding company, in January 1966, the 
veteran sustained a wrist injury to the radial aspect of the 
right wrist with exposure of the tendon hood.  Examination 
revealed the nerves to be unremarkable, and the function of 
the muscles of the hand was considered good. X-rays revealed 
undisplaced fracture of the radial styloid. The severed 
tendon was sutured, and a short arm cast was applied. 

On February 1967 VA examination, clinical findings included 
scars of the left posterior chest and over the spine. Another 
diagnosis was residual of a fracture of the right radial 
styloid. The veteran's only complaint was an occasional dull 
ache in the right wrist.

In April 1998, the veteran again was examined by VA. Located 
directly in the midline over approximately the spine of Tll 
or T12, there is a 1.5 cm scar from the shell fragment wound. 
This was directly in the midline and did not involve the 
paravertebral muscles on either side of the spine.  He had 
good range tilting the upper torso at least 35 degrees left 
and right.  He rotated the upper torso at least 50 degrees 
left and right. He could flex the upper torso to bring it to 
90 degrees with the vertical.  He had 1+ reflexes to the 
knees and ankles.  He did not have lower extremity sensory 
disturbance, and there was good strength of the knee 
extensors, ankle dorsiflexors, and great toe dorsiflexors.  
Examination of the right wrist showed dorsiflexion of at 
least 50 degrees, palmar flexion of 60 degrees, inversion of 
30, and eversion of 20.  A small scar is noted over the 
radial styloid which appeared to be well-healed.  The 
extensor pollicis passing through this area seemed
to be satisfactorily functioning, and there was a full range 
of motion of the thumb.

In March 1999, the veteran was evaluated at a VA clinic for 
complaints of numbness of the right lateral forearm and hand. 
Nerve conduction studies and an electromyogram disclosed no 
electrodiagnostic evidence of carpal tunnel syndrome or right 
upper extremity radiculopathy or peripheral neuropathy.

In response to the veteran's complaints of numbness of the 
right volar radial forearm and ulnar side of the right middle 
finger, the veteran was evaluated at a VA medical facility. 
X-rays reportedly showed some mild radiocarpal early 
arthritis and a small subchondral cyst in the carpal bone. 
The examiner was unable to explain the veteran's symptoms, 
but commented that it was doubtful the symptoms were 
connected to the inservice injury.

The above evidence demonstrates that current residuals of the 
inservice missile wound of the back include a well-healed 
scar, mild degenerative changes, and complaints of pain. In 
April 1998, it was noted that neither the spine nor the 
surrounding musculature was affected by the inservice injury, 
which therefore is considered no more than slight. 38 C.F.R. 
§ 4.56. No significant limitation of motion, lower extremity 
involvement, atrophy, weakness, incoordination, swelling or 
deformity or other indicia of associated functional 
impairment has been shown. Accordingly, given the nature of 
the original injury and the extent and severity of the 
residual disability, the Board finds that the 10 percent 
evaluation now in effect for this disability is appropriate. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Code 
5301; DeLuca. Furthermore, the Board finds that there is no 
evidence of tender or painful scarring, such that a separate 
10 percent rating would be warranted under 38 C.F.R. § 4.118 
(1999).

With respect to the residuals of the inservice fracture of 
the right radial styloid, the pertinent medical records show 
that the veteran has complained of discomfort in the wrist, 
that x-rays have shown mild radiocarpal early arthritis and a 
small subchondral cyst in the carpal bone, and that there is 
some, if not compensable, limitation of motion of the wrist. 
Although the veteran has attributed numbness of the right 
forearm and hand to the inservice, neither electrodiagnostic 
testing or clinical examination has identified the etiology 
of this problem and a VA physician has concluded that in any 
case it is not related to the inservice injury. A lay person 
such as the veteran is competent to describe symptoms, but is 
not competent to offer evidence which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology. See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  The record does not show that the veteran  possesses 
the requisite expertise to render a medical opinion in this 
matter. Nevertheless, given the extent of the residual 
disability which has been confirmed, the Board finds that, 
with resolving the benefit of the doubt in the veteran's 
favor, a 10 percent evaluation is in order. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5215; DeLuca.


ORDER

An increased rating for residuals of a missile wound of the 
back is denied.

An increased evaluation of 10 percent for residuals of a 
fracture of the right radial styloid with degenerative joint 
disease is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


